Lahtinen, J.
Appeal from two orders of the Family Court of Clinton County (Lawliss, J.), entered July 23, 2009, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 10-A, to extend the placement of respondent’s two children.
The permanency orders on appeal have been replaced by subsequent orders and, accordingly, the current appeal is moot (see Matter of Ariel FF., 63 AD3d 1202, 1203 [2009]). Indeed, those subsequent orders are before us in a separate appeal (Matter of Lauren L. [Cassi M.], 79 AD3d 1193 [2010] [decided herewith]). We further note that the issues implicated in both appeals are similar and, in our decision in the companion case, we affirmed Family Court (id.).
Rose, J.E, Stein, McCarthy and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.